 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     CLAYTON HOWARD
 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                           Case No.: 2:20-cr-090 MCE
12
                      Plaintiff,
13
     vs.                                                 STIPULATION AND ORDER
14                                                       CONTINUING STATUS CONFERENCE
     CLAYTON HOWARD,                                     AND EXCLUDING TIME UNDER THE
15                                                       SPEEDY TRIAL ACT
16                    Defendant.
                                                         Date:      June 24, 2021
17                                                       Time:       10:00 a.m.
                                                         Court:     Hon. Morrison C. England, Jr.
18

19

20

21          Plaintiff United States of America by and through Assistant United States Attorney
22
     Cameron Desmond, and Attorney Todd Leras on behalf of Defendant Clayton Howard, stipulate
23
     as follows:
24
            1.     This matter is presently set for a status conference on June 24, 2021. The defense
25

26                 requests to continue the status conference to August 12, 2021. The government does

27                 not oppose the request.
     ORDER CONTINUING STATUS
28   CONFERENCE
 1        2. This case involves a felon in possession of ammunition charge stemming from
 2
             execution of a search warrant in San Joaquin County. Defendant appeared for
 3
             arraignment on the charge contained in the Indictment on July 15, 2020. The
 4
             government has provided written reports related to execution of the search warrant to
 5

 6           defense counsel as discovery materials.

 7        3. Defense investigation of this matter has been hampered due to measures taken by
 8
             federal and state authorities in response to the COVID-19 pandemic. Specifically,
 9
             pandemic restrictions have delayed the ability of the defense to conduct in-person
10
             interviews of potential witnesses and to obtain relevant records needed to evaluate
11

12           potential defenses and for purposes of mitigation in the event of a negotiated

13           disposition. Defendant Howard therefore requests to continue this matter to August
14
             12, 2021.
15
          4. Defendant Howard is being held in pre-trial detention at the Sacramento County Main
16
             Jail. During most of the time since Mr. Howard’s arrest in this matter, federal
17

18           courthouses in the Eastern District of California have been closed to public access.

19           General Order 631, issued on May 26, 2021, authorized judges in the district to hold
20
             public hearings, subject to masking and social distancing requirements, beginning on
21
             June 14, 2021. This development along with the general improvement in pandemic
22
             restrictions in the Sacramento region improves the defense’s ability to conduct its
23

24           own investigation.

25        5. Given the need for additional time to conduct defense investigation, Defendant
26
             Howard requests to continue the status conference in this matter to August 12, 2021,
27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1              at 10:00 a.m., and to exclude time between June 24, 2021 and August 12, 2021,
 2
                inclusive, under Local Code T-4.
 3
            6. Attorney Todd Leras represents and believes that failure to grant additional time as
 4
                requested would deny Defendant Howard the reasonable time necessary for effective
 5

 6              preparation, considering the exercise of due diligence.

 7          7. Based on the above-stated facts, Defendant Howard requests that the Court find that
 8
                the ends of justice served by continuing the case as requested outweigh the best
 9
                interest of the public and the Defendant in a trial within the time prescribed by the
10
                Speedy Trial Act.
11

12          8. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et

13              seq., within which trial must commence, the time period of June 24, 2021 to August
14
                12, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), and
15
                (B) (iv) [Local Code T-4] because it results from a continuance granted by the Court
16
                at Defendant Howard’s request on the basis that the ends of justice served by taking
17

18              such action outweigh the best interest of the public and the Defendant in a speedy

19              trial.
20
            9. Nothing in this stipulation and order shall preclude a finding that other provisions of
21
                the Speedy Trial Act dictate that additional time periods are excludable from the
22
                period within which a trial must commence.
23

24          Assistant U.S. Attorney Cameron Desmond has reviewed this proposed order and

25   authorized Todd Leras via email to sign it on her behalf.
26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1
     DATED: June 21, 2021      PHILLIP A. TALBERT
 2
                               Acting United States Attorney
 3
                               By     /s/ Todd D. Leras for
 4                                    CAMERON DESMOND
                                      Assistant United States Attorney
 5

 6   DATED: June 21, 2021
                               By     /s/ Todd D. Leras
 7                                    TODD D. LERAS
                                      Attorney for Defendant
 8
                                      CLAYTON HOWARD
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1                                                ORDER
 2
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
 3
     hereby ordered that the status conference in this matter, scheduled for June 24, 2021, is vacated.
 4
     A new status conference is scheduled for August 12, 2021, at 10:00 a.m. The Court further
 5

 6   finds, based on the representations of the parties and Defendant Howard’s request, that the ends

 7   of justice served by granting the continuance outweigh the best interests of the public and the
 8
     Defendant in a speedy trial. Time shall be excluded under the Speedy Trial Act, 18 U.S.C. §
 9
     3161(h)(7)(B)(iv) and Local Code T-4, to allow necessary attorney preparation taking into
10
     consideration the exercise of due diligence for the period from June 24, 2021, up to and
11

12   including August 12, 2021.

13          IT IS SO ORDERED.
14   Dated: June 23, 2021
15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
